                              EXHIBIT 1




Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 1 of 31 PageID #: 992
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 2 of 31 PageID #: 993
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 3 of 31 PageID #: 994
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 4 of 31 PageID #: 995
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 5 of 31 PageID #: 996
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 6 of 31 PageID #: 997
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 7 of 31 PageID #: 998
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 8 of 31 PageID #: 999
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 9 of 31 PageID #:
                                  1000
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 10 of 31 PageID #:
                                   1001
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 11 of 31 PageID #:
                                   1002
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 12 of 31 PageID #:
                                   1003
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 13 of 31 PageID #:
                                   1004
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 14 of 31 PageID #:
                                   1005
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 15 of 31 PageID #:
                                   1006
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 16 of 31 PageID #:
                                   1007
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 17 of 31 PageID #:
                                   1008
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 18 of 31 PageID #:
                                   1009
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 19 of 31 PageID #:
                                   1010
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 20 of 31 PageID #:
                                   1011
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 21 of 31 PageID #:
                                   1012
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 22 of 31 PageID #:
                                   1013
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 23 of 31 PageID #:
                                   1014
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 24 of 31 PageID #:
                                   1015
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 25 of 31 PageID #:
                                   1016
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 26 of 31 PageID #:
                                   1017
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 27 of 31 PageID #:
                                   1018
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 28 of 31 PageID #:
                                   1019
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 29 of 31 PageID #:
                                   1020
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 30 of 31 PageID #:
                                   1021
Case 3:19-cv-00508-CEA-HBG Document 78-1 Filed 06/17/21 Page 31 of 31 PageID #:
                                   1022
